EXAMINER’S COMMENT
An examiner’s comment on the record appears below. Should changes and/or additions be considered necessary by applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response
The reply on April 1, 2022, has been received and entered into the electronic case file. 
The amendment to the drawing disclosure acts to overcome the previously given objection to the drawing disclosure.  The objection has now been withdrawn.
The amendment to the title acts to overcome the previously given objection to the title.  The objection has now been withdrawn. The title is now consistently “Plant Grafting Unit”.
The amended drawings and specification act to overcome the refusal set forth in the previous office action under 35 USC 112(a) and (b) in view of application 29/571,152. The refusal has now been withdrawn.
Objection to the Reproductions
Reproduction 1.6 is objectionable because it contains an inconsistency. There is surface shading in 1.6 in areas that are not part of the claimed design in all other figures.  Applicant must remove the shading from the areas noted in the annotated figure below:

    PNG
    media_image1.png
    898
    694
    media_image1.png
    Greyscale

A new consistent Figure 1.6 is required. An example of how the new Figure 1.6 should look is included on the next page:


    PNG
    media_image2.png
    280
    596
    media_image2.png
    Greyscale

Replacement Drawings
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY J BELL/Primary Examiner, Art Unit 2917